DETAILED ACTION
Response to Amendment
This action is in response to the response to the amendment filed on 01/28/2022.  Claims 1 and 17-19 have been amended and claim 2 has been canceled. Claims 1, 3-6, and 9-19 are pending and currently under consideration for patentability. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, and 9-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 1, 3-6, and 9-19 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 1 and 17 recite a system and independent claims 18 and 19 recite a computer-readable medium for determining content for an output device based on input and output information such as place and environment information. Under Step 2A, Prong I, claims 1 and 17-19 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Determining content for an output device based on input and output information such as place and environment information is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include acquire, as the place information, information on an environment around a place where the output device that outputs information is installed through the communication interface; determine a content of processing executed according to information output by the output device and input to the output device based on the place information by referring to the place information tables; and control the output device to output information with the determined content of processing through the communication interface, wherein in a case the place information corresponding to two or more place information tables which cannot be adopted together, the processor adopts the place information table with a higher priority to determine the content of processing executed. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 1 and 17-19 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 1 and 17-19 have recited the following additional elements: Information Processing Apparatus, Communication Interface, Storage Device, Processor(s), Computer-readable memory(s), and Device. These additional elements in claims 1 and 17-19 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. device, and therefore do not integrate the abstract idea into a practical application. For example, the communication interface is merely used to communicate/display the content and the storage device is merely used to store data in tables. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 1 and 17-19 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶¶ [0027] [0088], for implementing the computer, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 3-6 and 9-16 further recite the apparatus of claim 1. Dependent claims 3-6 and 9-16 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 1 and 17-19. For example, claims 3-6 and 9-16 describe the limitations for determining content for an output device based on input and output information such as place and environment information – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 3-6 and 9-16 do not recite any additional elements that integrate the claims into a practical application. Dependent claims 3-6 and 16 further specify the type of place information that is received (i.e. environment, region, movement, attribute, user information, whether content is prohibited/permitted and user detection). Dependent claims 9-13 further specify the type of content that is determined for the output device (i.e. sound, volume level, image, brightness). Dependent claims 3-6, 9-13, and 16 do not include any additional elements that integrate the claims into a practical application because they merely specify the type of place information or type of content that is determined which further describes the abstract idea. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not recite any additional elements that are sufficient to amount to significantly more than the judicial exception. Dependent claims 14 and 15 further specify the input information comprises touch screen and voice input. Merely specifying the type of input the output device receives is not an additional element that is sufficient to amount more because it is well-known that computers/kiosk can receive input either via voice or touch screen (Examiner takes official notice). Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-6, and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0141441 to Shimizu in view of U.S. Publication 2002/0023010 to Rittmaster and in further view of U.S. Publication 2016/0307227 to Li.

With respect to Claim 1:
Shimizu teaches:
An information processing apparatus comprising: a communication interface configured to communicate with an output device (i.e. communication section communicates with digital signage apparatus) (Shimizu: ¶ [0032] “That is, the control section 311 controls operations of various component elements connected via the I/O device control section 313 by developing and carrying out a control program stored in the ROM or the HOD by the CPU. The control section 311 also controls the reception/transmission operation of various data such as the above-mentioned commodity information or the above-mentioned content and the like with the POS terminal 32 or the digital signage apparatus 33 connected through the communication I/F section 312 and the communication network N.”);
a storage configured to store a plurality of place information tables in which place information is associated with content of processing executed (i.e. storage section stores position information of digital signage displaying content) (Shimizu: ¶ [0036] “As shown in FIG. 4(a), the position information ID specification table Tl is a table for specifying a position information ID corresponding to the above-mentioned installation position (installation positions X, Y, A, B and the like) based on the position information capable of specifying the installation position of each digital signage apparatus 33 notified from each digital signage apparatus 33.”); and
a processor configured to acquire, as the place information […] around a place where the output device that outputs information is installed through the communication interface (Shimizu: ¶ [0068] “As shown in FIG. 9, in each digital signage apparatus 33, the position information reception section 330a receives the position information capable of specifying the installation position where the own signage apparatus is installed from the position transmission device (external device) 34 and stores the received position information in the storage section 335 and the like at a specified timing such as each time that a constant time is passed (Act S11).” Furthermore, as cited in ¶ [0064] “As shown in FIG. 8, in the store server apparatus 31, the position inquiry section 311a inquires each digital signage apparatus 33 about the installation position thereof, that is, the position information capable of specifying the installation position at a prescribed timing such as each timing that a constant time is passed (Act S1). Afterwards, the position inquiry section 311a receives the position information notified from each digital signage apparatus 33 responding to the inquiry in Act S1 (Act S2).”); 
determine a content of processing executed according to information […] input to the output device based on the place information by referring to the place information tables (i.e. content is specified according to position information of digital signage based on received position information and information ) (Shimizu: ¶ [0065] “The content specifying section 311b specifies each content respectively corresponding to the installation position of each digital signage apparatus 33 with reference to the position information ID specification table Tl, the content ID specification table T2 and the content specification table T3 based on the position information received in Act S2 (Act S3).”); and 
control the output device to output information with the determined content of processing through the communication interface (i.e. content is displayed to display signage according to position information) (Shimizu: ¶¶ [0070] [0071] “The content reception section 330c then receives the content corresponding to the installation position of the own signage apparatus distributed from the store server apparatus 31 responding to the notification in Act S12 (Act S13)…Next, the content replay section 330d replays the content received in Act S13, so as to display various kinds of information such as the advertising information or the guidance information and the like on the display section 331 based on the content corresponding to the installation position of the own signage apparatus (Act S14).”), […].
Shimizu does not explicitly disclose wherein in a case the place information corresponding to two or more place information tables which cannot be adopted together, the processor adopts the place information table with a higher priority to determine the content of processing executed.
However, Rittmaster further discloses:
wherein in a case the place information corresponding to two or more place information tables which cannot be adopted together, the processor adopts the place information table with a higher priority to determine the content of processing executed (i.e. if two rules/events occur such as sensor being activated and inventory or location/time then priority/value is adopted in order to determine content) (Rittmaster: ¶ [0125] “The automatic communication of the signal to the provider processor may be controlled by an event sensor, such as a timer (where the event is the expiration of a preset time period), a motion or proximity detector for detecting the presence of people or vehicles in an area (such as the shopping area adjacent and within view of a display device 122 or 128), or other sensor or detector. For example, in the above bakery example, a sensor may be provided on the baker's oven (or other equipment), to sense the completion ( or near completion) of a baking process, such that a signal is sent to the provider processor to display an advertisement for the baked product immediately (or as soon as possible). In other embodiments, sensors may be employed to sense other events associated with a product or service offered by an advertising establishment, to control the display of an advertisement for the product or service upon the occurrence of the event. Such events may be associated with the manufacture, production, maturation, inventory or other event or variable associated with a product. In one example embodiment, an establishment's inventory control system ( electronic or software operated) may be controlled to cause a signal to be sent to the provider processor for displaying an advertisement for a given product, upon the inventory control system determining that the inventory (or expected inventory) of the given product has exceeded a pre-defined threshold. Alternatively, or in addition, the inventory control system may be controlled to cause a signal to be sent to the provider processor for pulling or stopping an otherwise scheduled display of an advertisement for a given product, upon the inventory control system determining that the inventory (or expected inventory) of the given product as fallen below a predefined threshold.” Furthermore, as cited in ¶ [0162] “Also, while a number of determinations are described above as being accomplished by comparing a value (product identification, location information, region information, user computer id, user location) to a table or list of such values, other embodiments may employ suitable algorithm-based schemes for rendering the determinations.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Rittmaster’s determines the content of processing by adopting the place information table with a higher priority to Shimizu’s determines a content based on the place information.  One of ordinary skill in the art would have been motivated to do so in order for “to optimize advertising for local or near-local merchants or businessmen. Indeed, the ability to present advertising, promotional or informational content to a user that is pertinent to the user's physical location and/or pertinent to events associated with the manufacturing, production or inventory can be beneficial to both the user and the advertiser.” (Rittmaster: ¶ [0131]).
Shimizu and Rittmaster do not explicitly disclose the information processing apparatus according to claim 1, wherein the processor acquires, as the place information, information on an environment around the place where the output device is installed, and determine a content of processing executed according to information output by the output device and input to the output device based on the place information by referring to the place information tables.
However, Li further discloses: 
wherein the processor acquires, as the place information, information on an environment around the place where the output device is installed (i.e. gyro sensor can detect speed and other sensors detect stimuli corresponding to environment) (LI: ¶ [0069] “FIG. 7 is a flow diagram of an example high-level method for interaction between a content publication device and a passing observer in an open public viewing/listening environment. In operation 702, a content publication device in the form of client device 112 ( or 110) uses motion sensors and/or speed sensors to detect a position and/or speed of passing observer 113 in specified vicinity 408 of the client device 112.”), and 
determine a content of processing executed according to information output by the output device and input to the output device based on the place information by referring to the place information tables (i.e. content is determined based on environment such as detected speed/position and received gps location of output device) (Li: ¶ [0069] “In operation 704, the content selector module 310 (e.g., located at the client device 112 or remotely connected from the interaction system 122) selects first targeted content for publication by the client device 112 based on the detected position of the passing observer 113. For example, if the passing observer 113 is detected at a first position outside of a threshold distance (e.g., 3 feet) from the client device 112, then attention grabbing targeted content (e.g., an audio/visual greeting or invitation) may be published by the client device 112. If the passing observer 113 is detected at a closer second position (e.g., inside of the threshold distance from the advertisement), then more detailed first targeted content is published by the client device 112 for interaction with a seemingly interested passing observer 113.” Furthermore, as cited in ¶ [0086] “The transceiver 1014 can be configured to both transmit and receive cellular network signals, wireless data signals, or other types of signals via the antenna 1016, depending on the nature of the mobile device 1000. Further, in some configurations, a GPS receiver 1018 can also make use of the antenna 1016 to receive GPS signals.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Li’s acquires information on an environment around the place where the output device is installed, and determines the content based on the information on the environment to Shimizu’s determines a content based on the place information.  One of ordinary skill in the art would have been motivated to do so in order to “provide systems and methods for interaction between passing observers and a content publication device in an open visual/audio media viewing environment such as a lobby, a plaza, a roadside or other large open space that may incur large amounts of human traffic.” (Li: ¶ [0021]).
With respect to Claims 17-19:
All limitations as recited have been analyzed and rejected to claim 1. Claim 17 recites “An information processing apparatus comprising:” (Shimizu: ¶ [0032]) the steps performed by apparatus claim 1. Claim 18 recites “A non-transitory computer readable medium storing a program causing a computer to execute:” (Shimizu: ¶¶ [0046] [0047]) the functions performed by apparatus claim 1. Claim 19 recites “A non-transitory computer readable medium storing a program causing a computer to execute:” Shimizu: ¶¶ [0046] [0047]) the functions performed by apparatus claim 1. Claims 17-19 do not teach or define any new limitations beyond claim 1. Therefore they are rejected under the same rationale.

Claim 2 is cancelled.

With respect to Claim 3:
Shimizu teaches:
The information processing apparatus according to claim 1, wherein the processor acquires, as the place information, information on a region to which the place where the output device is installed belongs (i.e. acquiring information on an installation area) (Shimizu: ¶ [0075] “In such a case as described above, in the store server apparatus 31, first, in Act S1 in FIG. 8, the position inquiry section 311a inquires the digital signage apparatus (A) 33 the position information capable of specifying the installation position of the subject signage apparatus. Afterwards, in Act S2, the position inquiry section 311a receives the position information (X3 , Y3, Z4), for example, notified from the subject digital signage apparatus (A) 33 in response to the inquiry issued in Act Sl. Wherein, the position information (X3, Y3, Z4) is a coordinate information included in the installation position (installation area) A defined by the position detailed information 1 (X3, Y3, Z3) and the position detailed information 2 (X4, Y4, Z4) of the table Tl (refer to FIG. 4(a).”), and
determines the content of processing executed in a case where the output device outputs information or the content of processing executed in a case where information is input to the output device based on the information on the region (i.e. determining content based on installation area) (Shimizu: ¶ [0076] “In Act S3, the content specifying section 311b judges that the received position information belongs to the installation position (installation area) A defined by the position detailed information 1 (X3, Y3, Z3) and the position detailed information 2 (X4, Y4, Z4) in the third line of the position information ID specification table T1 and specifies the position information ID "3" corresponding to the installation position A with reference to the position information ID specification table Tl (refer to FIG. 4 (a)) based on the position information received in Act S2.”).

With respect to Claim 4:
Shimizu teaches:
The information processing apparatus according to claim 1, wherein the processor acquires, as the place information, information indicating a movement of the place where the output device is installed (i.e. digital signage detects when sign is moved to a new location) (Shimizu: ¶ [0080] “On the other hand, in Act S11 in FIG. 9, when the installation position of the signage apparatus (A) 33 is changed to the installation position A from the installation position X by the store clerk, the position information reception section 330a receives the position information (X3, Y3, Z4, for example) from the position transmission apparatus 34 (external apparatus) positioned in the vicinity of the own signage apparatus and stores the position information in the storage section 335. In other words, the digital signage apparatus (A) 33 stores the above-mentioned position information (X3 , Y3, Z3) as the coordinate information capable of specifying the installation position A where the own signage apparatus is installed.”), and
determines the content of processing executed in a case where the output device outputs information or the content of processing executed in a case where information is input to the output device based on the movement of the place where the output device is installed (i.e. content is determined based on new position of digital signage) (Shimizu: ¶ [0085] “According to the embodiment described above, when the installation position of the digital signage apparatus (A) 33 is changed by the store clerk and the like, the content replayed on the digital signage apparatus (A) 33 is automatically switched to the content corresponding to the changed installation position without the manual operation by the person such as the store clerk and the like.”).

With respect to Claim 5:
Shimizu teaches:
The information processing apparatus according to claim 1, wherein the processor acquires, as the place information, information indicating an attribute of the place where the output device is installed (i.e. acquire attribute associated with installation area such as “vegetable” area or “cup of noodle” area) (Shimizu: ¶ [0080] “On the other hand, in Act S11 in FIG. 9, when the installation position of the signage apparatus (A) 33 is changed to the installation position A from the installation position X by the store clerk, the position information reception section 330a receives the position information (X3, Y3, Z4, for example) from the position transmission apparatus 34 (external apparatus) positioned in the vicinity of the own signage apparatus and stores the position information in the storage section 335. In other words, the digital signage apparatus (A) 33 stores the above-mentioned position information (X3 , Y3, Z3) as the coordinate information capable of specifying the installation position A where the own signage apparatus is installed.”), and 
determines the content of processing executed in a case where the output device outputs information or the content of processing executed in a case where information is input to the output device based on the information indicating the attribute (i.e. content is determined according to attribute associated with installation area such as “vegetable” area or “cup of noodle” area) (Shimizu: ¶ [0084] “That is, in the example in FIG. 10, for instance, in case that the digital signage apparatus (A) is moved to the installation position A, the digital signage apparatus (A) displays on the display section 331 the advertising information 13 for advertising the commodity such as "cup noodle" together with the price (80Yen) thereof under the special sales to customer and the guidance information 14 for guiding a route from the place where the own digital signage apparatus (A) 33 is installed to the place where the commodity such as the "cup noodle" is displayed to customer according to the above-mentioned "content A_2000 1 ".”).

With respect to Claim 6:
Shimizu teaches:
The information processing apparatus according to claim 1, wherein the processor acquires, as the place information, information on a user who tends to be at the place where the output device is installed (i.e. acquire information that user is at digital signage according to short distance communication with cellphone of user or digital signage reading customer membership ID) (Shimizu: ¶ [0028] “In an example in FIG. 2, only the display section 331 and the sound output section 332 are shown, but it is not limited to that, and each digital signage apparatus 33 also can be set in the form of other structure comprising a printing apparatus (printer) for printing and issuing various tickets, coupons and the like, a reading apparatus for reading information such as the ID and the like of the customer from a storage medium such as a membership card or a cell phone and the like held by the customer, a communication apparatus for carrying out a short-distance communication with the cell phone held by the customer, and an image capturing apparatus (camera) for capturing customer.”), and
determines the content of processing executed in a case where the output device outputs information or the content of processing executed in a case where information is input to the output device based on the information on the user (i.e. dispenses tickets/coupons according to customer identification) (Shimizu: ¶ [0028] “In an example in FIG. 2, only the display section 331 and the sound output section 332 are shown, but it is not limited to that, and each digital signage apparatus 33 also can be set in the form of other structure comprising a printing apparatus (printer) for printing and issuing various tickets, coupons and the like, a reading apparatus for reading information such as the ID and the like of the customer from a storage medium such as a membership card or a cell phone and the like held by the customer, a communication apparatus for carrying out a short-distance communication with the cell phone held by the customer, and an image capturing apparatus (camera) for capturing customer.”).

Claims 7 and 8 are cancelled. 

With respect to Claim 9:
Shimizu teaches:
The information processing apparatus according to claim 1, wherein the processor determines, as the content of processing executed in a case where the output device outputs information, presence or absence of output of each of a sound and an image based on the place information (i.e. determines content to be displayed, wherein the content emits a sound and image) (Shimizu: ¶ [0024] “More specifically, each digital signage apparatus 33 replays the received content on the display section 331, so as to display the advertising information I1 (refer to FIG. 2) comprising an animation capturing the commodity advertised to customer and an advertising statement for introducing or explaining the commodity and the price thereof to customer, or the guidance information for guiding a route reaching to the place where the advertised commodity is sold or the place where the advertised service is provided to customer. Each digital signage apparatus 33 also outputs an advertising speech for introducing the advertised commodity to customer by a sound output section 332 (refer to FIG. 2).”).

With respect to Claim 10:
Shimizu teaches:
The information processing apparatus according to claim 1, wherein the processor determines, as the content of processing executed in a case where the output device outputs information, a content of processing for a sound output by the output device based on the place information (i.e. content is determined based on position of installation, wherein content includes sound emitted by digital signage) (Shimizu: ¶ [0027] “The sound output section 332 outputs various sounds such as a BGM, an advertising speech for introducing the commodity and the like, based on the received content, and is realized by a loudspeaker and the like.”).

With respect to Claim 11:
Shimizu and Rittmaster do not explicitly disclose the information processing apparatus according to claim 10, wherein the processor determines, as the content of processing for the sound, a volume level of the sound output by the output device based on the place information.
However, Li further discloses wherein the processor determines, as the content of processing for the sound, a volume level of the sound output by the output device based on the place information (i.e. volume level is increased when detected person is in vicinity) (Li: ¶ [0062] “In the example of FIG. 4B, the client device 112 is instructed by the content selector module 310 to publish more aggressive second targeted content including flashing images and more inviting sounds (such as an invitation to a "BIG SALE!!! ") based on a determination (e.g., by the observer reaction module 314) that the first targeted content did not cause a reaction from the passing observer 113 (e.g., the passing observer 113 continued to move past client device 112 at a constant or increasing speed). The aggressiveness of this second targeted content can be controlled according to multiple parameters. The volume level of the speakers 226 can be raised to get the attention of passing observer 113. Increasing the speed and/or brightness of flashing lights on display 222 can also increase the chance of catching the attention of passing observer 113.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Li’s determines a volume level of the sound output by the output device to Shimizu’s determines a content based on the place information.  One of ordinary skill in the art would have been motivated to do so in order to “provide systems and methods for interaction between passing observers and a content publication device in an open visual/audio media viewing environment such as a lobby, a plaza, a roadside or other large open space that may incur large amounts of human traffic.” (Li: ¶ [0021]).

With respect to Claim 12:
Shimizu teaches:
The information processing apparatus according to claim 1, wherein the processor determines, as the content of processing executed in a case where the output device outputs information, a content of processing for an image output by the output device based on the place information (i.e. content is determined based on position of installation, wherein content includes animation or a still picture) (Shimizu: ¶ [0044] “In addition, the above-mentioned content is a content file corresponding to the installation position of the digital signage apparatus 33, and is the content file, including an animation and a still picture for notifying customer of the advertising information which relates to the commodity displayed (sold) near the above-mentioned installation position (within the preset area from the installation position) or the service (massage and the like) offered to customer near the above-mentioned installation position, and the guidance information for guiding the route from the above-mentioned installation position to the place where the commodity is sold or the place where the service is provided to customer by display or voice and the like.”).

With respect to Claim 13:
Shimizu and Rittmaster do not explicitly disclose the information processing apparatus according to claim 12, wherein the processor determines, as the content of processing for the image, a brightness level of a screen according to output of the image by the output device based on the place information.
However, Li further discloses wherein the processor determines, as the content of processing for the image, a brightness level of a screen according to output of the image by the output device based on the place information (i.e. increase brightness of flashing lights to passerby in order to grab their attention) (Li: ¶ [0062] “In the example of FIG. 4B, the client device 112 is instructed by the content selector module 310 to publish more aggressive second targeted content including flashing images and more inviting sounds (such as an invitation to a "BIG SALE!!! ") based on a determination (e.g., by the observer reaction module 314) that the first targeted content did not cause a reaction from the passing observer 113 (e.g., the passing observer 113 continued to move past client device 112 at a constant or increasing speed). The aggressiveness of this second targeted content can be controlled according to multiple parameters. The volume level of the speakers 226 can be raised to get the attention of passing observer 113. Increasing the speed and/or brightness of flashing lights on display 222 can also increase the chance of catching the attention of passing observer 113.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Li’s determines a brightness level of a screen according to output of the image by the output device to Shimizu’s determines a content based on the place information.  One of ordinary skill in the art would have been motivated to do so in order to “provide systems and methods for interaction between passing observers and a content publication device in an open visual/audio media viewing environment such as a lobby, a plaza, a roadside or other large open space that may incur large amounts of human traffic.” (Li: ¶ [0021]).

With respect to Claim 14:
Shimizu and Rittmaster do not explicitly disclose the information processing apparatus according to claim 1, wherein the processor controls the output device to receive input of information by a touch on a screen of the output device, as the content of processing executed in a case where information is input to the output device, based on the place information.
However, Li further discloses wherein the processor controls the output device to receive input of information by a touch on a screen of the output device, as the content of processing executed in a case where information is input to the output device, based on the place information (Li: ¶ [0033] “The kiosk client device 112 may include a user interface ( e.g., touch screen) for interacting with passing observer 113 in regards to options that are provided or a connection (e.g., wireless) to a mobile device (like the device of FIG. 8) of passing observer 113 may be used for this purpose.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Li’s output device to receive input of information by a touch on a screen of the output device to Shimizu’s determines a content based on the place information.  One of ordinary skill in the art would have been motivated to do so in order to “provide systems and methods for interaction between passing observers and a content publication device in an open visual/audio media viewing environment such as a lobby, a plaza, a roadside or other large open space that may incur large amounts of human traffic.” (Li: ¶ [0021]).

With respect to Claim 15:
Shimizu and Rittmaster do not explicitly disclose the information processing apparatus according to claim 1, wherein the processor controls the output device to receive input of information by a voice, as the content of processing executed in a case where information is input to the output device, based on the place information.
However, Li further discloses wherein the processor controls the output device to receive input of information by a voice, as the content of processing executed in a case where information is input to the output device, based on the place information (i.e. interface with device is voice driven) (LI: ¶ [0017] “For example, the interface may interact with a user, in a functional or physical way, and may contribute and/or consume content. The interface may or may not be associated with a device. The interface may be mouse driven, voice driven, or touch driven, for example. An associated device may or may not be network enabled. The device or interface may be associated with local or proximate processing capability.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Li’s output device to receive input of information by a voice to Shimizu’s determines a content based on the place information.  One of ordinary skill in the art would have been motivated to do so in order to “provide systems and methods for interaction between passing observers and a content publication device in an open visual/audio media viewing environment such as a lobby, a plaza, a roadside or other large open space that may incur large amounts of human traffic.” (Li: ¶ [0021]).

With respect to Claim 16:
Shimizu teaches:
The information processing apparatus according to claim 1, wherein the processor is further configured to detect a user at the place where the output device is installed (i.e. detect if customer is within distance via short-distance communication with customers’ cell phone or reading customer membership ID) (Shimizu: ¶ [0028] “In an example in FIG. 2, only the display section 331 and the sound output section 332 are shown, but it is not limited to that, and each digital signage apparatus 33 also can be set in the form of other structure comprising a printing apparatus (printer) for printing and issuing various tickets, coupons and the like, a reading apparatus for reading information such as the ID and the like of the customer from a storage medium such as a membership card or a cell phone and the like held by the customer, a communication apparatus for carrying out a short-distance communication with the cell phone held by the customer, and an image capturing apparatus (camera) for capturing customer.”), and
determine the content of processing executed in a case where the output device outputs information or the content of processing executed in a case where information is input to the output device based on information on the detected user (i.e. dispenses tickets/coupons according to customer identification) (Shimizu: ¶ [0028] “In an example in FIG. 2, only the display section 331 and the sound output section 332 are shown, but it is not limited to that, and each digital signage apparatus 33 also can be set in the form of other structure comprising a printing apparatus (printer) for printing and issuing various tickets, coupons and the like, a reading apparatus for reading information such as the ID and the like of the customer from a storage medium such as a membership card or a cell phone and the like held by the customer, a communication apparatus for carrying out a short-distance communication with the cell phone held by the customer, and an image capturing apparatus (camera) for capturing customer.”).

Response to Arguments
Applicant’s arguments see pages 11-13 of the Remarks disclosed, filed on 01/28/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-6 and 9-19 have been considered but are not persuasive. The Applicant asserts “Applicant respectfully submits it would be an over-simplification of the claim to state that claims 1-6 and 9-19 is “directed to” an abstract idea. For example, in amended claim 1, the apparatus [acquire], as the place information, information on an environment around a place where the output device that outputs information is installed through the communication interface; [determine] a content of processing executed according to information output by the output device and input to the output device based on the place information by referring to the place information tables; and [control] the output device to output information with the determined content of processing through the communication interface, which involves interactions between the “information processing apparatus (serving as a server)” and the output device. That is, in amended claims 1, 3-6 and 9-19, the place information being acquired and place information tables are used to facilitate management of space (e.g. space 2 as shown in FIG. 2) with content of processing executed adapted for the place where the space is configured…The Applicant respectfully submits this is an enhancement or improvement for information processing apparatus and we should view this as a technological improvement in the space management service and, as such, claims 1, 3-6 and 9-19 are directed to a specific tangible application. See Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-67 (Fed. Cir. 2011)…Regarding to Step 2B in the revised guidance, Applicant respectfully submits amended claim 1 discloses a processor that [acquires], as the place information, information on an environment around a place where the output device that outputs information is installed through the communication interface, which integrates “acquisition of information” into practical application; [adopts] the place information table with a higher priority in a case the place information corresponding to two or more place information tables which cannot be adopted together, which integrates “selection of place information tables” into practical application; [determines] a content of processing executed according to information output by the output device and input to the output device based on the place information by referring to the place information tables, which integrates “determination of content of processing executed” into practical application; and [controls] the output device to output information with the determined content of processing through the communication interface, which integrates “execution of content of processing” into practical application…The Applicant respectfully submits these claim features are not “well-understood, routine, conventional” in the field. Rather, they provide significantly more specific constraints or combinations thereof that are required for the inventive concept, thereby demonstrating that amended claim 1 and other claims having similar features are compliant with subject matter eligibility regulated in section 101.”  The Examiner respectfully disagrees. Independent claims 1 and 17 recite a system and independent claims 18 and 19 recite a computer-readable medium for determining content for an output device based on input and output information such as place and environment information. Under Step 2A, Prong I, claims 1 and 17-19 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Determining content for an output device based on input and output information such as place and environment information is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include acquire, as the place information, information on an environment around a place where the output device that outputs information is installed through the communication interface; determine a content of processing executed according to information output by the output device and input to the output device based on the place information by referring to the place information tables; and control the output device to output information with the determined content of processing through the communication interface, wherein in a case the place information corresponding to two or more place information tables which cannot be adopted together, the processor adopts the place information table with a higher priority to determine the content of processing executed. Furthermore, Claims 1 and 17-19 have recited the following additional elements: Information Processing Apparatus, Communication Interface, Storage Device, Processor(s), Computer-readable memory(s), and Device. These additional elements in claims 1 and 17-19 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. device, and therefore do not integrate the abstract idea into a practical application. For example, the communication interface is merely used to communicate/display the content and the storage device is merely used to store data in tables. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea..  Therefore, the rejection(s) of claim(s) 1, 3-6, and 9-19 under 35 U.S.C. § 101 is maintained above with an updated analysis.
Applicant’s arguments see pages 13-18 of the Remarks disclosed, filed on 01/28/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1, 3-6, 9, 10, 12, and 16-19 over Shimizu in view of Rittmaster and claims 2, 11, and 13-15 in further view of Li have been considered but are not persuasive. The Applicant asserts “In details, amended claim 1 discloses an information processing apparatus serving as a server communicating with an output device and configured to determine a content of processing executed not only based on place information (i.e. information on an environment) provided by the output device, but also according to information output by the output device and input to the output device, and the content of processing executed is determined by referring to the place information tables (e.g. the place information tables as shown in FIGs. 6A-6D and FIGs. 7A-7C) stored in a storage device. In particular, in a case the place information corresponds to two or more place information tables and the corresponded place information tables cannot be adopted together, the information processing apparatus adopts the place information table with a high priority to determine the content of processing executed and accordingly control the output device to output information with the determined content of processing, so as to facilitate management of space with content of processing adapted to the place where the space is configured…For example, as illustrated in paragraphs [0070]-[0072], in a case that the apparatus acquires “information on traffic around the output device installation place” and “information on a movement of the output device installation place” as the place information which corresponds to two place information tables illustrated in Figs. 6B and 7A, the apparatus determines that “a volume level of the output sound is set to be higher than a specific volume” based on the place information table of Fig. 6B and determines that “a volume level of the output sound is set to a specific volume” based on the place information table of Fig. 7A. Since both of the place information tables cannot be adopted, the place information table with the high priority as illustrated in Fig. 7A is adopted, and suitable content of processing that a volume level of the output sound is set to a specific volume is determined…In contrast, Shimizu merely teaches “acquiring position information”, “determining the installation position (installation area) based on the position information”, “specifying the position information ID corresponding to the installation position”, and “specifying the content ID, corresponding to the specified position information ID” without explicitly disclosing how/what the content is determined, especially the content of processing executed. Shimizu and Rittmaster also fail to teach or disclose “determining a content of processing executed according to information output by the output device and input to the output device based on the place information by referring to the place information tables”, and “adopting the place information table with a higher priority to determine the content of processing executed” as recited in amended claim 1…Based on the above, the Applicant respectfully submits that one skilled in the art would not arrive at the present invention as claimed in the amended claim 1 by using or combining the knowledge of Shimizu and Rittmaster without being inventive. Therefore, claim 1, as currently amended, should be patentable over Shimizu and Rittmaster. Reconsideration and withdrawal of the obviousness rejection on claim 1 is respectfully requested.”  The Examiner respectfully disagrees. The Examiner would like to refer the Applicant to ¶ [0125] of the Rittmaster reference; “The automatic communication of the signal to the provider processor may be controlled by an event sensor, such as a timer (where the event is the expiration of a preset time period), a motion or proximity detector for detecting the presence of people or vehicles in an area (such as the shopping area adjacent and within view of a display device 122 or 128), or other sensor or detector. For example, in the above bakery example, a sensor may be provided on the baker's oven (or other equipment), to sense the completion ( or near completion) of a baking process, such that a signal is sent to the provider processor to display an advertisement for the baked product immediately (or as soon as possible). In other embodiments, sensors may be employed to sense other events associated with a product or service offered by an advertising establishment, to control the display of an advertisement for the product or service upon the occurrence of the event. Such events may be associated with the manufacture, production, maturation, inventory or other event or variable associated with a product. In one example embodiment, an establishment's inventory control system ( electronic or software operated) may be controlled to cause a signal to be sent to the provider processor for displaying an advertisement for a given product, upon the inventory control system determining that the inventory (or expected inventory) of the given product has exceeded a pre-defined threshold. Alternatively, or in addition, the inventory control system may be controlled to cause a signal to be sent to the provider processor for pulling or stopping an otherwise scheduled display of an advertisement for a given product, upon the inventory control system determining that the inventory (or expected inventory) of the given product as fallen below a predefined threshold.” Furthermore, as cited in ¶ [0162] “Also, while a number of determinations are described above as being accomplished by comparing a value (product identification, location information, region information, user computer id, user location) to a table or list of such values, other embodiments may employ suitable algorithm-based schemes for rendering the determinations.” It is clear from the disclosure above that the Rittmaster reference teaches if two rules/events occur such as sensor being activated and inventory or location/time then priority/value is adopted in order to determine content. The Examiner would also like to refer the Applicant to ¶ [0069] of the Li reference; “In operation 704, the content selector module 310 (e.g., located at the client device 112 or remotely connected from the interaction system 122) selects first targeted content for publication by the client device 112 based on the detected position of the passing observer 113. For example, if the passing observer 113 is detected at a first position outside of a threshold distance (e.g., 3 feet) from the client device 112, then attention grabbing targeted content (e.g., an audio/visual greeting or invitation) may be published by the client device 112. If the passing observer 113 is detected at a closer second position (e.g., inside of the threshold distance from the advertisement), then more detailed first targeted content is published by the client device 112 for interaction with a seemingly interested passing observer 113.” Furthermore, as cited in ¶ [0086] “The transceiver 1014 can be configured to both transmit and receive cellular network signals, wireless data signals, or other types of signals via the antenna 1016, depending on the nature of the mobile device 1000. Further, in some configurations, a GPS receiver 1018 can also make use of the antenna 1016 to receive GPS signals.” It is clear from the disclosure above that the Li references teaches content is determined based on environment such as detected speed/position and received gps location of output device. Therefore, the rejection(s) of claim(s) 1, 3-6, and 9-19 under 35 U.S.C. § 103(a) over Shimizu in view of Rittmaster and in further view of Li is provided above with updated citations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2012/0293547 to Bai for disclosing handling virtual signs over their life cycles. Potential future locations and headings of a mobile device are used to fetch virtual signs in advance of when the virtual signs might be used. Techniques are disclosed for handling timelines of virtual signs, including registering and responding to events in the timelines. Techniques are disclosed for allowing localities to license virtual signs. Techniques are disclosed to allow advertisers to bid for and win virtual sign competitions and product placement. Techniques are presented for presenting billing information to owners of virtual signs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
May 3, 2022